Spina, J.
(dissenting, with whom Greaney and Ireland, JJ., join). Even if the defendant’s level of participation in the beating and wounds inflicted on the victim was considerably less than that of Bol Choeum and Pov Hour, there is no weakness in the evidence of his participation in the joint venture to kill the victim with malice and extreme atrocity or cruelty. See Commonwealth v. Rolon, 438 Mass. 802, 822 (2003). I respectfully dissent from the court’s conclusion that the judge acted within his discretion and committed no error of law in reducing the verdict to manslaughter.
There is no doubt that had the victim died as a result of the blows inflicted by the defendant acting alone, the conviction should be for a crime no greater than manslaughter. However, because the defendant participated in a joint venture, he is responsible for the conduct of his coventurers as well as his own. See Commonwealth v. Semedo, 422 Mass. 716, 721 (1996); Commonwealth v. Podlaski, 377 Mass. 339, 347 (1979). The result in this case can be explained only by the court’s approval of the trial judge’s erroneous parsing of the acts of the defendant from those of his coventurers, from which the judge concluded that the defendant “participat[ed] . . . minimally in the victim’s death.” Contrary to this analysis, the weight of the evidence points solidly to a vicious twenty-minute onslaught against the victim by three men, one of whom was the defendant. The jury easily could have inferred from the circumstances of the attack that there was a plain and strong likelihood of death and that the defendant and his coventurers shared a malicious intent. See Commonwealth v. Champagne, 399 Mass. 80, 87 (1987); Commonwealth v. Podlaski, supra.
Even if, as Oahn Tran testified, the defendant left five or six minutes before the attack ended, his departure was not a disengagement from the venture. His removal of the victim’s car was an act in furtherance of the venture, enabling the group to escape in the Cadillac automobile whose path was blocked by the victim’s car. Although the judge concluded that once the defendant realized that deadly force was being used, he did no affirmative act to aid the others in the murder of the victim other than clear the way for them to get away, that act cemented his role in the venture rather than disengaged him from it. See *386Commonwealth v. Angiulo, 415 Mass. 502, 519 (1993); Commonwealth v. Colon-Cruz, 408 Mass. 533, 548 (1990). He did not just walk away from the fight; he cleared the way for everyone to escape. The defendant is responsible for what he and the others did to the victim.
Moreover, parsing the defendant’s acts from those of his associates ignores the law of joint venture, which requires only that a defendant stand by and be ready to assist the principal and that he share with the principal the requisite mental state to commit the crime. The jury well could have concluded that the defendant’s participation “emboldened” Choeum and Hour to act as they did, and that he shared with them a malicious intent. That is the essence of joint venture. Commonwealth v. Cintron, 435 Mass. 509, 515 (2001). Although the defendant may not have been the initial aggressor, there is no requirement that he play that role. His decision to drive the victim’s car raised the stakes against the victim and forced him to defend not only himself but his property as well. While the victim was fighting with the defendant to defend his property, he was distracted and rendered vulnerable to attack from behind by Choeurn and Hour, which eventually led to his death.
The defendant’s level of involvement does not even approach the “hypertechnical” participation at the “outer fringes of a joint venture” that we intimated might lead to a reduction in the verdict. Commonwealth v. Rolon, supra at 824. The judge’s parsing of the defendant’s conduct from that of his coventurers was error.
There is a second error in the judge’s analysis. Twice in his decision, once early and once late, the judge expressed concern that the defendant was convicted of murder in the first degree “with its mandatory sentence of life imprisonment without parole.” There can be no doubt that the punishment figured prominently in the judge’s reasoning, and that it was not just a slip of the tongue. He justified his consideration of the minimum mandatory punishment as necessary because “[t]he jury . . . [were] not asked to determine which crime of homicide [they] believed to be most consonant with justice in view of the criminal penalties that apply to those various crimes.” The sentence, albeit mandatory, is irrelevant to the verdict and should *387not have been considered. Commonwealth v. Rolon, supra at 822. It is the verdict, and whether the settled evidence pointed to the verdict, that should have been the sole focus of the judge’s inquiry. See Commonwealth v. Smallwood, 379 Mass. 878, 882 (1980); Commonwealth v. Mutina, 366 Mass. 810, 826-827 (1975).
By approving the judge’s consideration of punishment under the minimum mandatory structure of the murder statute, the court endorses a misuse of Mass. R. Grim. R 25 (b) (2), 378 Mass. 896 (1979), that can be used to thwart the will of the Legislature whenever a defendant is convicted of violating a statute that provides for imposition of a minimum mandatory sentence. Irrespective of a judge’s view that a defendant’s conviction of a crime under a theory of joint venture is unjust because of the attendant minimum mandatory punishment, he or she may not reduce the verdict. This is not only an error of law, but it is terribly unfair to the jury, who are required to render their verdict without regard to punishment.
I would vacate the order reducing the verdict.